DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choo et al. (hereinafter Choo – US Doc. No. 20180150671).
Regarding claim 1, Choo discloses a sensor comprising: a plurality of electric lines comprising row lines and column lines (inherently disclosed in Figures 5 and 15, display panel DPNL and sensing panel SPNL; see also Figure 21 – note that some of the lines not specifically shown in Figure 5 are visible in Figure 21); a photodiode corresponding to a pixel of a pixel array (see paragraphs 0081 and 0121); a first transistor comprising a first gate, a first source, and a first drain, wherein the first drain is coupled to the photodiode (T1); and a second transistor comprising a second gate, a second source, and a second drain, wherein the second drain is coupled in series with the first source (T2), wherein the second source is coupled to a first column line among the column lines 
Regarding claim 2, Choo discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first channel material is an oxide and the second channel material is a non-oxide (see paragraph 0117 – note that the TFTs can be oxide or poly-si or a combination thereof).
Regarding claim 3, Choo discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the first transistor is an oxide thin-film transistor (TFT) and the second transistor is a poly-silicon (Si) TFT (see paragraph 0117 – note that the TFTs can be oxide or poly-si or a combination thereof).
Regarding claim 4, Choo discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the photodiode comprises a cathode, wherein the oxide TFT is arranged between the cathode and the poly-Si TFT (as shown in Figure 21, T2 can be the oxide TFT and T1 can be the poly-Si TFT; see also paragraphs 0117 and 0121).
Claim 17 has limitations similar to those treated in the above rejection of claim 1 and is met by the reference as discussed above.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 and 18-20 are allowed over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US Doc. No. 20170186782) discloses multiple combination of oxide and poly-si transistors for the pixel cells of a display device.
Takahashi (US Doc. No. 20180113564) discloses a display device with a combination of oxide and poly-si transistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694